MEMORANDUM **
Respondent’s unopposed motion to summarily dispose in part and dismiss in part *679is granted. Summary denial as to petitioner Noe Reyes Garcia is appropriate because he is ineligible for cancellation of removal due to his conviction of a crime of domestic violence, which was not disputed before the agency or in this court. See Gonzolez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004) (domestic violence conviction renders alien ineligible for cancellation of removal); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Dismissal as to petitioner Alta Garcia Reyes is appropriate because she raises no colorable constitutional or legal claim as to the agency’s discretionary determination of lack of exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.